Citation Nr: 0808936	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a facial 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which in part reopened and denied service 
connection for residuals of a facial fracture and continued a 
noncompensable rating for chronic sinusitis.  This matter 
also comes before the Board from a March 2005 rating decision 
that denied service connection for an eye disorder causing 
blindness in both eyes.

The Board notes that the veteran also appealed the portion of 
the February 2004 rating decision that denied service 
connection for a right wrist disorder, a right elbow disorder 
and granted service connection for hearing loss with a 30 
percent initial rating assigned.  The RO granted service 
connection for right wrist and right elbow disorders in a 
September 2004 rating decision, thereby removing these issues 
from appellate status.  The veteran then withdrew his claim 
for an increased rating for bilateral hearing loss in a 
signed statement received in October 2005. Therefore these 
issues are no longer before the Board.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in October 2005.  A 
transcript of the hearing is associated with the claims file.

In April 2007 the Board disposed of other issues on appeal 
and reopened a previously denied claim for service connection 
for residuals of a facial fracture and remanded it for 
further development.  Such has been completed and this matter 
is returned to the Board for further appellate consideration. 

The Board in its April 2007 decision pointed out that veteran 
withdrew an appealed claim for an increased rating for 
bilateral hearing loss in a signed statement received in 
October 2005.  Thereafter the veteran has sent a document to 
the Board dated in April 2007 alleging that he did not intend 
to withdraw the claim for an increased rating for a hearing 
loss disability and wished the Board to consider this issue.  
However as pointed out by the Board in April 2007, this issue 
was withdrawn by the veteran in an October 2005 signed 
statement.  This statement specifically stated "I wish to 
cancel my pending appeal for the following conditions: 
entitlement to an increased evaluation for bilateral hearing 
loss currently evaluated as 30 percent disabling."  The 
veteran further stated that his signature on this 
correspondence did not prevent or preclude him from reopening 
any future entitlements as medical documentation supports the 
claimed issue.  While he reserved his right to reopen this 
claim at a later date, this document clearly withdrew the 
hearing loss claim from appellate contention.  See 38 C.F.R. 
§ 20.204 (2007).  Thus, the current document received in 
April 2007 is a new claim for an increased rating for hearing 
loss and is referred to the RO for appropriate action.  


FINDING OF FACT

The competent medical evidence is in relative equipoise as to 
whether the veteran has current residuals manifested as mild 
sinus inflammatory changes, sinus deformity and sinus 
symptoms, as well as a small step off deformity of the right 
inferior orbital rim from an inservice facial fracture that 
is occurred in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
residuals of facial fracture were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(d) (2007).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical evidence show that the veteran sustained a 
fracture to the right cheek bone in service.  Although there 
were no actual records documenting the injury at the time it 
happened, his January 1946 separation examination noted a 
fracture of the right cheek bone in April 1945.  He was also 
noted to have occasional frontal headaches, right frontal 
sinusitis mild, chronic and not disabling.  However, the 
physical examination from the separation examination revealed 
no eye, nose, mouth, or other facial abnormalities.

In October 1950, the veteran underwent VA examination of the 
sinuses and face in depth.  His complaints were noted to 
include soreness over the right cheek and over the right eye.  
The veteran gave a history of an accident in service when he 
fell in a hole with X-rays showing a fracture on the right 
side of the face.  His complaints were of soreness over the 
right cheek and over the left eye, some headaches on the 
right side of the head.  He also complained of his nose being 
blocked and runny and some occasional sneezing spells.  
Physical examination revealed some slight tenderness just 
below the medial third of the right infra-orbital region and 
the nasal septum had an S shaped deviation causing about 30 
percent obstruction of the right lower nostril and a 50 
percent obstruction of the left upper nostril.  Otherwise the 
rest of the findings were unremarkable.  The examiner stated 
that at the time of this examination, he could not make out 
any bony abnormality or anything to account for the 
tenderness noted just below the medial third of the right 
infra-orbital region.  Regarding the sinuses, the examiner 
could not find any problems with the nose or sinuses in the 
service, although he was noted to have had right frontal 
headaches on psychiatric examination said to be symptoms of a 
right frontal sinusitis.  The examiner could not account for 
the severe headaches the veteran gets as being of any nose or 
sinus origin.  The impression was no roentgen evidence of old 
or recent fracture of facial bones or orbital margins.  
Normal frontal, ethmoid and sphenoid sinuses noted.  Marked, 
chronic, inflammatory involvement of both maxillary sinuses, 
more pronounced on the left and with roentgen appearance 
somewhat suggestive of multiple polyps bilaterally.  
Considering the history, clinical findings and X-ray findings 
as to the sinuses, the examiner opined that the veteran has a 
chronic hyperplastic maxillary sinusitis bilateral due to 
undetermined cause.  The diagnoses were deflected nasal 
septum, moderate due to undetermined cause and sinusitis 
maxillary, chronic, hyperplastic bilateral due to 
undetermined cause.  No opinion was given as to whether any 
residuals of facial fracture were present.

An October 1950 VA X-ray gave an impression of no roentgen 
evidence of an old or recent fracture of the facial bones or 
orbital margins, as well as normal frontal, ethmoid and 
sphenoid sinuses.

The report of an August 2003 VA examination addressed the 
veteran's sinus condition.  The examination discussed his 
history of treatment for sinus infections in service, with a 
few episodes of sinus infections prior to 1945 and he 
indicated he was having an active sinus infection with some 
yellow drainage when he fractured his right maxilla in April 
1945.  He pointed to the area of the maxillary antrum.  He 
stated that he was treated as an outpatient and no surgery 
was performed.  After the fracture his infection got worse 
temporarily and he had some symptoms of pain and discharge 
from his nose on discharge from service.  He indicated he had 
some sort of surgery on his sinuses around 1974 that he 
described as a "cleaning out" of the sinus.  His current 
symptoms seemed to be worse on the left.  He no longer had 
much pain.  His only symptoms were chronic clear mucoid 
drainage from his nose.  He blew out a large amount of this 
drainage about once a day.  There was no purulence or fevers 
complained of.  He had not seen a doctor for this for quite a 
while; the examiner believed that the veteran indicated that 
it had been years since he had been treated by a doctor for 
these symptoms.  He was not on any prescription for his nasal 
symptoms.  He had no history of hay fever, allergy to 
inhalants of any sort or prolonged sneezing.  He had smoked 
from age 21 up to 1995.  Objective findings revealed that he 
demonstrated no facial evidence of allergies such as 
"allergic" shiners, periorbital edema or voice changes.  His 
oropharynx was normal and there was no post nasal drainage.  
His nose demonstrated some bluish discolorations of the 
turbinates but they were not markedly large or edematous.  
There was no current drainage evident inside his nose.  There 
were no polyps seen.  There was no obstruction and no sinus 
tenderness to percussion.  There was no palpable deformity of 
the left antrum.  The impression was that the veteran relates 
a history of chronic sinusitis with surgery in 1974.  His 
current symptoms were more those of mild chronic rhinitis 
with daily clear drainage, this had apparently been the case 
for years.  He described having sinusitis in the service and 
having a fractured right maxillary antrum.  Even though there 
were no records reviewed in this examination, if the service 
records do show sinusitis with any prolongation and 
especially if it does confirm the fracture at the time of 
active infection then it would be more likely than not that 
his chronic problem was secondary to the problem in service.  
However, as described the symptoms and findings were very 
minimal and do not require treatment.

A September 2003 computed tomography (CT) scan of the 
sinuses, reflects that among the findings of the sinuses also 
revealed that the left maxillary antrum was smaller than the 
right, consistent with history of prior maxillary fracture.

Lay evidence submitted with his April 2004 notice of 
disagreement, consists of a photograph apparently of the 
veteran dated in April 1945 in which he is pictured with a 
cast on his right arm and what appears to be a black eye on 
the right.

Private medical records dated from 2002 through 2004 
primarily address eye problems and do not address any 
possible residuals of a facial fracture.  Likewise VA records 
from 2004 to 2005 address various medical problems but do not 
address findings or etiology regarding possible residuals of 
a facial fracture.  A May 2005 record does reflect that he 
was seen for various complaints that included some swelling 
on the left side of his face and increased sinus problems.  
He was noted to be prescribed Flunisolide nasal spray.  
Physical examination of the ears, nose and throat revealed 
his nasal turbinates to be boggy and reddened, with yellow 
exudates visible.  There was no redness post throat.  Some 
slight swelling of the right side of the upper gum line, mild 
swelling of the upper cheek were noted, but without redness 
or increased warmth of the skin/cheek.  The assessment was 
allergies, possible upper respiratory infection (URI) with 
extra lung sounds, age and recent post operation, with plans 
to treat with antibiotics.  He was instructed to call if 
there was an increase in problems or the symptoms did not 
improve in 2-3 days.  There is no indication in the VA 
records from 2005 that he returned for continued symptoms and 
no opinion was made linking these symptoms to any inservice 
facial fracture.  

Also among the evidence submitted was the veteran's testimony 
from his October 2005 hearing that he injured his right 
cheekbone in the same accident in which he fell and injured 
his right elbow.  He indicated that the accident happened 
around the time of President Roosevelt's death.  He said that 
no facial X-rays were taken at the time.  He indicated that a 
photograph of him taken in 1945 when he was wearing a cast on 
his arm also showed a bruise under his eye.  Most 
significantly, he indicated that he has current symptoms of 
some facial pain in the right cheek region while chewing and 
some pain under his eye, which he felt were residuals from 
his right cheek fracture.  He also testified that he was in a 
train wreck while in service in January 1946, but did not 
indicate whether this caused any injuries to his face.

The report of a July 2007 VA examination included a claims 
file review prior to the examination.  The examiner noted 
that he was asked to examine the veteran for claimed 
residuals of a facial fracture and provide an opinion as to 
whether there was any residual facial disability or 
disabilities and if so, the medical probability that such was 
a residual of the facial fracture documented in service in 
the January 1946 separation examination.  The history 
revealed the veteran to have served during World War II as a 
ground sergeant, chemical warfare sergeant and "everything 
else."  He stated that he suffered a fracture of the right 
facial bones in the service.  He had continued sinus issues 
which started in basic training.  These included sinus 
congestion and headaches.  He was noted to have undergone 
surgery in 1974 for sinusitis.  His difficulty breathing and 
facial pain improved after this surgery.  He still complained 
of postnasal drip and clear rhinitis.  There was no blood.  
He complained of an "odd feeling" in his upper teeth and 
gums for about 1 year postoperatively.  He still continued 
with sinus complaints of sinus pressure in the cheeks with 
weather changes.  He admitted to a decreased sense of smell 
and sense of taste for an unspecified duration.  He denied 
taking antibiotics for sinusitis.  He denied currently sharp 
or shooting nerve pain in the face.  He admitted to macular 
degeneration but denied diplopia.  On physical examination 
his facial examination revealed no gross deformities.  The 
nasal pyramid was midline.  He had no facial nerve weakness.  
Pupils were equal round and reactive to light and 
accommodation.  Extraocular muscles were intact without 
entrapment.  Facial bones were palpated and there did appear 
to be a small step off in the middle potion of the right 
inferior orbital rim.  The rest of the orbital rims, maxilla 
and zygomatic arches were unremarkable.  Nasal bones were 
midline.  The septum was generally midline.  There were no 
nasal polyps, purulent discharge or gross evidence of chronic 
allergies noted.  Oral cavity was clear.  Uvula and palate 
arise midline.  Posterior pharynx was clear.  His neck 
revealed no adenopathy.  
 
Service medical records were reviewed and noted to show 
documentation on his separation examination that he suffered 
a fracture of the right cheekbone in April 1945.  This was 
again documented on what appeared to be a report of 
examination of enlisted personnel prior to discharge, release 
from active duty or retirement.  There was a nose and sinus 
examination from 1950 that noted no bony abnormality of the 
face but did note a deflection of the nasal septum and that 
the veteran did complain of right frontal headaches.  That 
report gave the impression that the veteran had chronic 
hyperplastic maxillary sinusitis, bilateral due to 
undetermined cause.  The examiner reviewed VA records 
including a September 2003 CT of the maxillofacial sinuses 
which showed evidence of complete removal of the left middle 
turbinate as well as the left maxillary antrostomy.  There 
was no gross sinus disease noted in any of the paranasal 
sinuses.  The septum did reveal minimal deviation to the 
left.  The examiner was not able to visualize the small step 
fracture noted in the right inferior orbital rim on 
palpation, however.  It was noted that the veteran is service 
connected for allergic or vasomotor rhinitis.  The impression 
rendered was documented right cheekbone fracture occurring 
April 1945 with examination today noting a small step off of 
the right inferior orbital rim, however this was minimal in 
nature and did not cause any cosmetic deformities or apparent 
deformities of the right maxillary sinus or orbit.  Also 
diagnosed was allergic or vasomotor rhinitis causing nasal 
congestion and possibly one of the etiologies for the 
veteran's headaches.  The examiner opined that the veteran's 
fracture and trauma of the right face may have exacerbated 
this issue, however again CT findings were negative for any 
chronic sinus issues.  Therefore it seemed less likely than 
not that the veteran's right facial trauma has resulted in 
any chronic sinus or rhino sinusitis disease. 

Submitted after the July 2007 VA examination was a September 
2007 private CT report with findings of frontal, ethmoid, and 
sphenoid sinuses only notable for patchy, right greater than 
left mild mucosal thickening.  There was mid inferior right 
maxillary sinus mucosal thickening as well.  Right maxillary 
sinus ostiomeatal unit appeared patent.  Left maxillary sinus 
was diminutive and there appeared to be postsurgical changes 
of the prior left sided antral window and uncinectomy with 
removal of at least a portion of the middle nasal turbinate 
and possibly of the left middle nasal turbinate.  Inferior 
wall of the left maxillary sinus appeared somewhat 
discontinuous and this could be posttraumatic or postsurgical 
deformity.  There was also at the base of the left maxillary 
sinus an area of soft tissue density measuring about 12 
millimeters in size that could be a polyp or mucus retention 
cyst within a deformed left inferior maxillary sinus related 
to prior surgery or trauma or could potentially be a 
maxillary peripheral abscess with superior extension to 
involve the left maxillary sinus.  Also noted was mild 
leftward nasal septal deviation.  The impression was overall 
mild sinus inflammatory changes as described with prior left 
sided sinus surgery as noted.  Also diagnosed was deformity 
to the inferior aspect of the left maxillary sinus, which may 
be on a posttraumatic or postsurgical basis with soft tissue 
density area described as possibly representing a polyp or 
mucous retention cyst within the inferior aspect of the left 
maxillary sinus versus a tooth root periapical abscess or 
other dental cyst extending to involve the inferior aspect of 
the left maxillary sinus.  The findings could be correlated 
with surgical history in the region.  This report was sent to 
the veteran's private doctor, J. G. Cohen, M.D.

An October 2007 letter from the veteran's private doctor, Dr. 
Cohen stated that the veteran was initially seen in his 
office in August 2007 with complaints of nasal drainage with 
hoarseness.  The veteran stated that he had a history of 
trauma in 1946.  Following the trauma to his face and nasal 
cavities he began having problems related to recurrent 
episodes of sinusitis headaches and congestion.  In 1974 he 
underwent surgery for correction of sinusitis.  
Postoperatively he continued to have episodes of sinusitis 
associated with nasal obstruction and congestion.  This 
doctor's examination revealed a deviation of his nasal 
septum.  There was enlargement of the turbinates also.  Dr. 
Cohen opined that it appears the veteran's problem is one of 
chronic rhinosinusitis.  This probably relates to the trauma 
in 1946.  The surgery that was performed in 1974 did not 
correct this problem which is related under a reasonable 
degree of medical probability to his facial trauma which he 
sustained.

The Board finds that there is a balance of positive and 
negative evidence in this matter.  First it is accepted that 
the veteran sustained a facial fracture in the service as 
shown in the separation examination.  

Having accepted that a fracture injury took place to his face 
in service, the Board finds that there is a balance of 
positive and negative evidence as to whether he has current 
disabilities to the facial region that are residuals of the 
inservice facial fracture.  Specifically the evidence is in 
equipoise as to whether the veteran has a deformity of face 
and sinus region that is a residual from the fracture.  The 
July 2007 VA examination specifically diagnosed a small step 
off of the right inferior orbital rim as a residual of 
fracture, but said it was only of minimal significance.  This 
examination also suggests that the facial fracture may have 
exacerbated a rhinitis condition but indicated that CT 
findings were negative for chronic sinus issues.  However, a 
September 2007 private CT scan does reflect findings of mild 
sinus inflammatory changes and deformity to the inferior 
aspect of the left maxillary sinus which may be posttraumatic 
or postsurgical in origin.  The veteran's private doctor 
stated October 2007 letter is noted to indicate that the 
veteran's problem of chronic rhinosinusitis probably relates 
to his facial trauma.  Thus the Board finds that the evidence 
suggests that it is likely as not that the veteran has 
residuals of mild sinus inflammatory changes, sinus symptoms 
and sinus deformity as well as a small step off of the right 
inferior orbital rim that are due to his inservice facial 
fracture.  

In sum, based on the balance of the evidence described above, 
suggesting that it is likely as not that the veteran has mild 
sinus inflammatory changes, sinus deformity and sinus 
symptoms, as well as a small step off of the right inferior 
orbital rim, that are due to his inservice facial fracture, 
the Board finds that service connection is warranted for the 
veteran's residuals of a facial fracture.  


ORDER

Service connection for residuals of facial fracture is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


